Exhibit 10.8



 

CoBANK, ACB

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Security Agreement”) is executed and delivered by
pacific AURORA, LLC, a delaware limited liability company having its place of
business (or chief executive office if more than one place of business) located
at 400 Capital Mall, Suite 2060, Sacramento, California 95814 (“PAL”), PACIFIC
ETHANOL AURORA EAST, LLC, a Delaware limited liability company having its place
of business (or chief executive office if more than one place of business)
located at 400 Capital Mall, Suite 2060, Sacramento, California 95814 (“AE”),
and PACIFIC ETHANOL AURORA WEST, LLC, a Delaware limited liability company
having its place of business (or chief executive office if more than one place
of business) located at 400 Capital Mall, Suite 2060, Sacramento, California
95814 (“AW”) (PAL, AE and AW are hereinafter referred to individually and
collectively as the “Debtor”), to COBANK, ACB (the “Secured Party”), a federally
chartered instrumentality of the United States, whose mailing address is P.O.
Box 5110, Denver, Colorado 80217.

 

SECTION 1. GRANT OF SECURITY INTEREST. For valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Debtor hereby grants to
the Secured Party a security interest in all of the personal property of the
Debtor, wherever located and whether now existing or hereafter acquired,
together with all accessions and additions thereto, and all products and
proceeds thereof, including:

 

accounts; inventory (including without limitation, returned or repossessed
goods); goods; as-extracted collateral; chattel paper; electronic chattel paper;
instruments; investment property (including, without limitation, certificated
and uncertificated securities, security entitlements, securities accounts,
commodity contracts, and commodity accounts); letters of credit;
letter-of-credit rights; documents; equipment; farm products; fixtures; general
intangibles (including, without limitation, payment intangibles, choses or
things in action, litigation rights and resulting judgments, goodwill, patents,
trademarks and other intellectual property, tax refunds, miscellaneous rights to
payment, investments and other interests in entities not included in the
definition of investment property (including, without limitation, all equities
and patronage rights in all cooperatives and all interests in partnerships and
joint ventures), margin accounts, computer programs, software, invoices, books,
records and other information relating to or arising out of the Debtor's
business); and, to the extent not covered by the above, all other personal
property of the Debtor of every type and description, including without
limitation, supporting obligations, interests or claims in or under any policy
of insurance, commercial tort claims, deposit accounts, money, and judgments
(the “Collateral”).

 

Where applicable, all terms used herein shall have the same meaning as presently
and as hereafter defined in the Uniform Commercial Code (the “UCC”).

 

SECTION 2. THE OBLIGATIONS. The security interest granted hereunder shall secure
the payment of all indebtedness and the performance of all obligations of the
Debtor to the Secured Party of every type and description, whether now existing
or hereafter arising, fixed or contingent, as primary obligor or as guarantor or
surety, acquired directly or by assignment or otherwise, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced, including without limitation all loans, advances and
other extensions of credit and all covenants, agreements, and provisions
contained in all loan and other agreements between the parties
(the “Obligations”).

 



SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS. The Debtor represents,
warrants and covenants as follows:

 

A.       Title to Collateral. Except as expressly permitted under that certain
Credit Agreement dated as of even date herewith between the Secured Party and
Debtor (the “Agreement”) or by any other written agreement between the parties,
and except for any security interest in favor of the Secured Party, the Debtor
has clear title to all Collateral free of all adverse claims, interests, liens,
or encumbrances. Without the prior written consent of the Secured Party, the
Debtor shall not create or permit the existence of any adverse claims,
interests, liens, or other encumbrances against any of the Collateral. The
Debtor shall provide prompt written notice to the Secured Party of any future
adverse claims, interests, liens, or encumbrances against all Collateral, and
shall defend diligently the Debtor's and the Secured Party's interests in all
Collateral.

 

B.       Validity of Security Agreement; Authority. This Security Agreement is
the valid and binding obligation of the Debtor, enforceable in accordance with
its terms. The Debtor is duly formed, validly existing and in good standing
under the laws of its jurisdiction of formation. The Debtor has the full power
to execute, deliver and carry out the terms and provisions of this Security
Agreement and all related documents and to grant to the Secured Party a security
interest in, and a lien on, the Collateral, has taken all necessary action to
authorize the execution, delivery and performance of this Security Agreement and
all related documents, and such execution, delivery and performance do not and
will not (i) violate any of the terms or provisions of the organizational
documents of the Debtor or any provision of any law, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to the Debtor, (ii) result in a breach of, or constitute a default
under, any indenture or loan or credit agreement or any other agreement,
document or instrument to which the Debtor is a party or by which the Debtor or
any of the Debtor’s property may be bound or affected or (iii) result in or
require the creation or imposition of any lien or other encumbrance of any
nature upon or with respect to any of the property of the Debtor (except for any
security interest in favor of the Secured Party).

 

 

 



 1 

 

 

C.       Location of the Debtor. The Debtor’s place of business (or chief
executive office if more than one place of business) is located at the address
shown above. The Debtor’s state of incorporation or formation is as shown above.

 

D.       Location of Fixtures. All fixtures are now at the location or locations
specified on Schedule A attached hereto and made a part hereof.

 

E.       Name, Identity, and Corporate Structure. The Debtor’s exact legal name
is as set forth above. Except as set forth on Schedule B, the Debtor has not
within the past one year changed its name, identity or corporate structure
through incorporation, merger, consolidation, joint venture or otherwise.

 

F.       Change in Name, State of Debtor’s Location, Location of Collateral,
Etc. Without giving at least thirty days' prior written notice to the Secured
Party, the Debtor shall not change its name, identity or organizational
structure, the location of its place of business (or chief executive office if
more than one place of business), its state of incorporation or formation, or
the location of the Collateral.

 

G.       Further Assurances. Upon the reasonable request of the Secured Party,
the Debtor shall do all acts and things as the Secured Party may from time to
time reasonably deem necessary or advisable to enable it to perfect, maintain,
and continue the perfection and priority of the security interest of the Secured
Party in the Collateral, or to facilitate the exercise by the Secured Party of
any rights or remedies granted to the Secured Party hereunder or provided by
law. Without limiting the foregoing, the Debtor agrees to execute, in form and
substance reasonably satisfactory to the Secured Party, such financing
statements, amendments thereto, supplemental agreements, assignments, notices of
assignments, and other instruments and documents as the Secured Party may from
time to time reasonably request. In addition, in the event the Collateral or any
part thereof consists of instruments, documents, chattel paper, or money
(whether or not proceeds of the Collateral), the Debtor shall, upon the request
of the Secured Party, deliver possession thereof to the Secured Party (or to an
agent of the Secured Party retained for that purpose), together with any
appropriate endorsements and/or assignments. Where Collateral is in the
possession of a third party, the Debtor will join with the Secured Party in
notifying the third party of the Secured Party’s security interest and obtaining
an acknowledgment from the third party that it is holding the Collateral for the
benefit of the Secured Party. The Debtor will cooperate with the Secured Party
in obtaining control with respect to Collateral consisting of deposit accounts
(that are not held by the Secured Party as depositary institution), investment
property, letter-of-credit rights and electronic chattel paper. The Secured
Party shall use reasonable care in the custody and preservation of such
Collateral in its possession, but shall not be required to take any steps
necessary to preserve rights against prior parties. All costs and expenses
incurred by the Secured Party to establish, perfect, maintain, determine the
priority of, or release the security interest granted hereunder (including the
cost of all filings, recordings, and taxes thereon and the fees and expenses of
any agent retained by Secured Party) shall become part of the Obligations
secured hereby and be paid by the Debtor on demand.

 



H.       Insurance. The Debtor shall maintain such property and casualty
insurance as required under the Agreement. All such policies shall provide for
loss payable clauses or endorsements and other terms and conditions in form and
content acceptable to the Secured Party. Upon the request of the Secured Party,
all policies (or such other proof of compliance with this Section as may be
satisfactory to the Secured Party) shall be delivered to the Secured Party. The
Debtor shall pay all insurance premiums when due. In the event of loss, damage,
or injury to any insured Collateral, the Secured Party shall have full power to
collect any and all insurance proceeds due under any of such policies (and the
Debtor hereby agrees, upon request by the Secured Party, to promptly forward to
the Secured Party all such insurance proceeds received directly by the Debtor),
and may, at its option, apply such proceeds to the payment of any of the
Obligations secured hereby, or may apply such proceeds to the repair or
replacement of such Collateral.

 

I.       Taxes, Levies, Etc. The Debtor has paid and shall continue to pay when
due all taxes, levies, assessments, or other charges which may become an
enforceable lien against the Collateral.

 

J.       Disposition and Use of Collateral by the Debtor. Except as expressly
permitted under the Credit Agreement, without the prior written consent of the
Secured Party, the Debtor shall not at any time sell, transfer, lease, abandon,
or otherwise dispose of any Collateral, except that, so long as the Debtor is
not in default hereunder, the Debtor may sell, transfer, lease, abandon, or
otherwise dispose of any Collateral in the ordinary course of Debtor’s business.
The Debtor shall not use any of the Collateral in any manner which violates any
statute, regulation, ordinance, rule, decree, order, or insurance policy.

 

 

 



 2 

 

 

K.       Receivables. The Debtor shall preserve, enforce, and collect all
accounts, chattel paper, electronic chattel paper, instruments, documents and
general intangibles, whether now owned or hereafter acquired or arising (the
“Receivables”), in a diligent fashion and, upon the request of the Secured
Party, the Debtor shall execute an agreement in form and substance satisfactory
to the Secured Party by which the Debtor shall direct all account debtors and
obligors on Receivables to make payment to a lock box deposit account under the
exclusive control of the Secured Party.

 

L.       Condition of Collateral. All tangible Collateral is now in good repair
and condition (ordinary wear and tear excepted) and except as expressly
permitted under the Credit Agreement, the Debtor shall at all times hereafter,
at its own expense, maintain all such Collateral in good repair and condition
(ordinary wear and tear excepted).

 

M.       Condition of Books and Records. The Debtor has maintained and shall
maintain complete, accurate and up-to-date books, records, accounts, and other
information relating to all Collateral in such form and in such detail as may be
satisfactory to the Secured Party, and shall allow the Secured Party or its
representatives at any reasonable time to examine and copy such books, records,
accounts, and other information.

 

N.       Right of Inspection. At all reasonable times upon the request of the
Secured Party, the Debtor shall allow the Secured Party or its representatives
to visit any of the Debtor’s properties or locations so that the Secured Party
or its representatives may confirm, inspect and appraise any of the Collateral.

 

SECTION 4. RIGHTS AND REMEDIES. If an Event of Default as defined under the
Agreement (an “Event of Default”) shall have occurred and be continuing, the
Secured Party may exercise any and all rights and remedies of the Secured Party
in the enforcement of its security interest under the UCC, this Security
Agreement, or any other applicable law. Without limiting the foregoing:

 

A.       Disposition of Collateral. Upon and during the existence of an Event of
Default, the Secured Party may sell, lease, or otherwise dispose of all or any
part of the Collateral, in its then present condition or following any
commercially reasonable preparation or processing thereof, whether by public or
private sale or at any brokers' board, in lots or in bulk, for cash, on credit
or otherwise, with or without representations or warranties, and upon such other
terms as may be acceptable to the Secured Party, and the Secured Party may
purchase at any public sale. At any time when advance notice of sale is
required, the Debtor agrees that ten days' prior written notice shall be
reasonable. In connection with the foregoing, the Secured Party may:

 

1.        require the Debtor to assemble the Collateral and all records
pertaining thereto and make such Collateral and records available to the Secured
Party at a place to be designated by the Secured Party which is reasonably
convenient to both parties;

 

2.        enter the premises of the Debtor or premises under the Debtor's
control and take possession of the Collateral;

 

3.        without charge, use or occupy the premises of the Debtor or premises
under the Debtor's control, including without limitation, warehouse and other
storage facilities;

 

4.        without charge, use any patent, trademark, tradename, or other
intellectual property or technical process used by the Debtor in connection with
any of the Collateral; and

 

5.        rely conclusively upon the advice or instructions of any one or more
brokers or other experts selected by the Secured Party to determine the method
or manner of disposition of any of the Collateral and, in such event, any
disposition of the Collateral by the Secured Party in accordance with such
advice or instructions shall be deemed to be commercially reasonable.

 

B.       Collection of Receivables. Upon and during the existence of an Event of
Default, the Secured Party may, but shall not be obligated to, take all actions
reasonable or necessary to preserve, enforce or collect the Receivables,
including without limitation, the right to notify account debtors and obligors
on Receivables to make direct payment to the Secured Party, to permit any
extension, compromise, or settlement of any of the Receivables for less than
face value, or to sue on any Receivable, all without prior notice to the Debtor.

 

C.       Proceeds. Upon and during the existence of an Event of Default, the
Secured Party may collect and apply all proceeds of the Collateral, and may
endorse the name of the Debtor in favor of the Secured Party on any and all
checks, drafts, money orders, notes, acceptances, or other instruments of the
same or a different nature, constituting, evidencing, or relating to the
Collateral. The Secured Party may receive and open all mail addressed to the
Debtor and remove therefrom any cash or non-cash items of payment constituting
proceeds of the Collateral.

 

 

 



 3 

 

 

D.       Insurance Adjustments. Upon and during the existence of an Event of
Default, the Secured Party may adjust, settle, and cancel any and all insurance
covering any Collateral, endorse the name of the Debtor on any and all checks or
drafts drawn by any insurer, whether representing payment for a loss or a return
of unearned premium, and execute any and all proofs of claim and other documents
or instruments of every kind required by any insurer in connection with any
payment by such insurer.

 

The net proceeds of any disposition of the Collateral may be applied by the
Secured Party, after deducting its reasonable expenses incurred in such
disposition, to the payment in whole or in part of the Obligations in such order
as the Secured Party may elect. The enumeration of the foregoing rights and
remedies is not intended to be exhaustive, and the exercise of any right and/or
remedy shall not preclude the exercise of any other rights or remedies, all of
which are cumulative and non-exclusive.

 

SECTION 5. OTHER PROVISIONS.

 

A.       Amendment, Modification, and Waiver. Without the prior written consent
of the Secured Party, no amendment, modification, or waiver of, or consent to
any departure by the Debtor from, any provision hereunder shall be effective.
Any such amendment, modification, waiver, or consent shall be effective only in
the specific instance and for the specific purpose for which given. No delay or
failure by the Secured Party to exercise any remedy hereunder shall be deemed a
waiver thereof or of any other remedy hereunder. A waiver on any one occasion
shall not be construed as a bar to or waiver of any remedy on any subsequent
occasion.

 

B.       Costs and Attorneys’ Fees. Except as prohibited by law, if at any time
the Secured Party employs counsel in connection with the creation, perfection,
preservation, or release of the Secured Party's security interest in the
Collateral or the enforcement of any of the Secured Party's rights or remedies
hereunder, all of the Secured Party's reasonable attorneys’ fees arising from
such services and all expenses, costs, or charges relating thereto shall become
part of the Obligations secured hereby and be paid by the Debtor on demand.

 

C.       No Obligation to Make Loans. Nothing contained herein or in any
financing statement or other document executed or filed in connection herewith
(other than the Agreement and the Notes, to the extent obligations arise
thereunder) shall be construed to obligate the Secured Party to make any loans
or advances to the Debtor, whether pursuant to a commitment or otherwise.

 

D.       Revival of Obligations. To the extent the Debtor or any third party
makes a payment or payments to the Secured Party or the Secured Party enforces
its security interest or exercises any right of setoff, and such payment or
payments or the proceeds thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, and/or required to be repaid to a
trustee, receiver, or any other party under any bankruptcy, insolvency or other
law or in equity, then, to the extent of such recovery, the Obligations or any
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment or payments had not been made, or
such enforcement or setoff had not occurred.

 

E.       Performance by the Secured Party. In the event the Debtor shall at any
time fail to pay or perform punctually any of its duties hereunder, the Secured
Party may, at its option and without notice to or demand upon the Debtor,
without obligation and without waiving or diminishing any of its other rights or
remedies hereunder, fully perform or discharge any of such duties. All costs and
expenses incurred by the Secured Party in connection therewith, together with
interest thereon at the Secured Party's CoBank Base Rate plus four percent per
annum, shall become part of the Obligations secured hereby and be paid by the
Debtor upon demand.

 

F.       Indemnification, Etc. The Debtor hereby expressly indemnifies and holds
the Secured Party harmless from any and all claims, causes of action, or other
proceedings, and from any and all liability, loss, damage, and expense of every
nature, arising by reason of the Secured Party's enforcement of its rights and
remedies hereunder, or by reason of the Debtor's failure to comply with any
environmental or other law or regulation. As to any action taken by the Secured
Party hereunder, the Secured Party shall not be liable for any error of judgment
or mistake of fact or law, absent gross negligence or willful misconduct on its
part.

 

G.       Power of Attorney. The Debtor hereby appoints the Secured Party or the
Secured Party's designee as its attorney-in-fact, which appointment is
irrevocable, durable, and coupled with an interest, with full power of
substitution, in the name of the Debtor or in the name of the Secured Party,
upon and during the existence of an Event of Default, to take any action which
the Debtor is obligated to perform hereunder or which the Secured Party may deem
necessary or advisable to accomplish the purposes of this Security Agreement. In
taking any action in accordance with this Section, the Secured Party shall not
be deemed to be the agent of the Debtor. The powers conferred upon the Secured
Party in this Section are solely to protect its interest in the Collateral and
shall not impose any duty upon the Secured Party to exercise any such powers.

 

H.       Continuing Effect. This Security Agreement, the Secured Party's
security interest in the Collateral, and all other documents or instruments
contemplated hereby shall continue in full force and effect until all of the
Obligations have been satisfied in full, the Secured Party has no commitment to
make any further advances to the Debtor, and the Debtor has sent a valid written
demand to the Secured Party for termination of this Security Agreement.

 

 

 



 4 

 

 

I.       Binding Effect. This Security Agreement shall be binding upon and inure
to the benefit of the Debtor and the Secured Party and their respective
successors and assigns.

 

J.       Security Agreement as Financing Statement and Authorization to File. A
photographic copy or other reproduction of this Security Agreement may be used
as a financing statement. In addition, the Debtor authorizes the Secured Party
to prepare and file financing statements describing the Collateral, amendments
thereto, and continuation statements and file any financing statement, amendment
thereto or continuation statement electronically. In addition, the Debtor
authorizes the Secured Party to file financing statements describing any
agricultural liens or other statutory liens held by the Secured Party.

 

K.       Governing Law. Subject to any applicable federal law, this Security
Agreement shall be construed in accordance with and governed by the laws of the
State of Colorado, except to the extent that the UCC provides for the
application of the law of another state.

 

L.       Notices. All notices, requests, demands, or other communications
required or permitted hereunder shall be given as provided in Section 10.4 of
the Agreement.

 

M.       Severability. The determination that any term or provision of this
Security Agreement is unenforceable or invalid shall not affect the
enforceability or validity of any other term or provision hereof.

 

IN WITNESS WHEREOF, the Debtor has executed this Security Agreement by its duly
authorized officer as of the day and year shown below.

 

Date: December 15, 2016   Debtor: PACIFIC AURORA, LLC, a Delaware limited
liability company,         By: /s/ Bryon T. McGregor     Name:     Bryon T.
McGregor    

Title:       Chief Financial Officer

              Debtor: PACIFIC ETHANOL AURORA EAST, LLC, a Delaware limited
liability company,         By: /s/ Bryon T. McGregor     Name:     Bryon T.
McGregor     Title:       Chief Financial Officer             Debtor: PACIFIC
ETHANOL AURORA WEST, LLC, a Delaware limited liability company,         By: /s/
Bryon T. McGregor     Name:     Bryon T. McGregor     Title:       Chief
Financial Officer

 

 

 

 



 5 

 

 

SCHEDULE A

 

To Security Agreement Dated December 15, 2016

 

Executed By: PACIFIC AURORA, LLC, PACIFIC ETHANOL AURORA EAST, LLC and PACIFIC
ETHANOL AURORA WEST, LLC

 



Set forth below are the present locations (by county and state) of the Debtor’s
fixtures.

 

 

 

County: Hamilton State: Nebraska

 

 

 

 

 

 

 

 

 

 



 6 

 

 

SCHEDULE B

 

To Security Agreement Dated December 15, 2016

 

Executed By: PACIFIC AURORA, LLC, PACIFIC ETHANOL AURORA EAST, LLC and PACIFIC
ETHANOL AURORA WEST, LLC

 

 

Set forth below is an explanation of any changes within the past one (1) year to
the Debtor’s name, identity or corporate structure through incorporation,
merger, consolidation, joint venture or otherwise.

 

Pacific Aurora, LLC (“PAL”)

 

1.PAL was formed as a Delaware limited liability company on November 9, 2016.

 

Pacific Ethanol Aurora West, LLC (“AW”)

 

1.AW was formed on August 2, 2006, as a Delaware limited liability company named
Aventine Renewable Energy – Aurora West, LLC.

 

2.On July 15, 2015, AW filed a Certificate of Amendment with the Secretary of
State of the State of Delaware, changing its name from “Aventine Renewable
Energy – Aurora West, LLC” to “Pacific Ethanol Aurora West, LLC.”

 

Pacific Ethanol Aurora East, LLC (“AE”)

 

1.AE was formed on November 1, 1993, as a Kansas limited liability company named
Nebraska Energy, L.L.C.

 

2.On July 15, 2015, AE filed with the Secretary of State of the State of
Delaware (a) a Certificate of Conversion from a Non-Delaware Limited Liability
Company to a Delaware Limited Liability Company, converting from Nebraska
Energy, L.L.C., a Kansas limited liability company to Pacific Ethanol Aurora
East, LLC, a Delaware limited liability company and (b) a Limited Liability
Company Certificate of Formation forming Pacific Ethanol Aurora East, LLC, a
Delaware limited liability company.

 

3.On July 15, 2015, AE filed a Certificate of Domestication to a Foreign State
or Country with the Secretary of State of the State of Kansas pursuant to its
conversion from a Kansas limited liability company to a Delaware limited
liability company.

 

 

 

 

 

 

 



 7 

 

